Citation Nr: 0102925	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-01 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957, from June 1958 to May 1962 and from June 1962 
to August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In November 2000, the veteran testified before the 
undersigned Board member at a hearing at the New Orleans, 
Louisiana RO.


REMAND

The veteran's death certificate discloses that he died in May 
1998.  The immediate cause of death is listed as acute 
myocardial ischemia due to severe coronary arteriosclerosis 
and arteriosclerotic cardiovascular disease.  At the time of 
his death, service connection was in effect for duodenal 
ulcer with hiatal hernia, evaluated as 20 percent disabling; 
chondromalacia with arthritis of the right knee with painful 
motion, evaluated as 10 percent disabling; and hemorrhoids, 
evaluated as noncompensably disabling.  While the appellant 
has contended that the veteran was service-connected for a 
cardiovascular disorder during his lifetime based on a 
computer printout reflecting this, the computer printout is 
in error.  The rating decisions in the claims folder reflect 
that service connection was never granted for cardiovascular 
disability. 

The appellant maintains that the veteran's demise was a 
result of a cardiovascular disorder which had its onset 
during service.  The RO denied the appellant's claim for 
service connection for the cause of the veteran's death as 
not well grounded. 

During the pendency of the appellant's appeal but after the 
claim was most recently considered by the RO, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) became effective.  This 
liberalizing law is applicable to the appellant's claim for 
service connection for the cause of the veteran's death.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

It is not clear to the Board that all available records 
pertinent to the appellant's claim have been obtained.  For 
instance, the appellant maintains that she has been unable to 
secure medical records, dating from 1976 to 1980, from the VA 
Medical Center in Oklahoma City, which reflect that the 
veteran received treatment for a cardiovascular disorder.  
Moreover, the certificate of death reflects that an autopsy 
of the veteran was performed.  However, no autopsy report is 
contained in the claims file.  

The Board lastly notes that a medical opinion concerning the 
etiology of the cardiovascular disability implicated in the 
veteran's death has not been obtained. 

In light of these circumstances, this case is REMANDED to the 
RO for the following action:

1.  The RO should contact the 
appellant and request that she 
identify specific names, addresses, 
and approximate dates of treatment 
for all health care providers, 
private and VA, who may possess 
additional records pertinent to her 
claim for service connection for the 
cause of the veteran's death.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  In any event, the RO 
should secure all treatment records 
pertaining to the veteran from the 
VA Medical Center in Oklahoma City, 
Oklahoma, dating from 1976 to 1980.  
If these records have been destroyed 
or can not be secured, documentation 
to this effect must be provided in 
the claims file. 

2.  After obtaining any necessary 
authorization from the appellant, 
the RO should also obtain a copy of 
the autopsy report.

3.  If the RO is unsuccessful in 
obtaining a copy of the autopsy 
report or any medical records 
identified by the appellant, the RO 
should so inform the appellant and 
her representative, and request them 
to provide a copy of such.

4.  Then, the RO should arrange for 
a VA physician with expertise in 
cardiovascular disease to review the 
claims folder and provide his or her 
opinion as to the following:

Is it at least as likely as not that 
the veteran's fatal heart disease 
was etiologically related to service 
or to a cardiovascular disorder 
manifested within a year of his 
discharge from service?  

The complete rationale for the 
opinion expressed should also be 
provided.  The physician's report 
must be typed.

5.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the Veterans 
Claims Assistance Act of 2000.
 
6.  The RO should then readjudicate 
the appellant's claim for service 
connection for the cause of the 
veteran's death.

7.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and provide the appellant and her 
representative with an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


